 
SPONSOR GUARANTEE


May 9, 2010


This Guarantee (this “Guarantee”) is made and entered into as of the date set
forth above by Mill Road, L.P., a Delaware limited partnership (the
“Guarantor”), in favor and for the benefit of Rubio’s Restarants, Inc. (the
“Company”).


1.           Guarantee; Obligations.  To induce the Company to enter into that
certain Agreement and Plan of Merger, dated as of May 9, 2010 (as the same may
be amended, supplemented, restated, or otherwise modified from time to time, the
“Merger Agreement”), by and among the Company, MRRC Merger Co., a Delaware
corporation (“Merger Sub”) and MRRC Hold Co., a Delaware corporation (“Parent”),
pursuant to which, and subject to the terms and conditions thereof, Merger Sub
will merge with and into the Company, the Guarantor absolutely, unconditionally,
and irrevocably guarantees to the Company (i) the due, punctual and complete
payment and performance, as and when due, of all of Parent’s payment obligations
with respect to the Merger Consideration required to be paid by Parent at
Closing pursuant to Section 2.2 of the Merger Agreement (subject, among other
things, to the procedures set forth in Section 2.3 of the Merger Agreement and
the other terms and conditions of the Merger Agreement) (the “Payment
Obligations”) and (ii) full and timely payment by Parent and Merger Sub of any
and all losses and damages incurred by the Company or its stockholder as a
result of a breach by Parent of the Payment Obligations (the obligations
described above being referred to herein as the “Obligations”).  Notwithstanding
anything herein to the contrary, this Guarantee shall terminate at such time
(the “Termination Time”) as all of the Obligations have been terminated, paid in
full or fully provided for by the irrevocable deposit of immediately available
funds to the Exchange Fund described in Section 2.3 of the Merger Agreement, and
none of Guarantor, Parent, Merger Sub or the Surviving Corporation shall have
any obligations hereunder following the Termination Time.  All payments by
Guarantor hereunder shall be made in immediately available funds.  Capitalized
terms used in this Guarantee but not otherwise defined herein have the
respective meanings given to such terms in the Merger Agreement.


2.           Unconditional Nature of Guarantee.  The Company shall not be
obligated to file any claim relating to the Obligations in the event that Parent
or Merger Sub becomes subject to a bankruptcy, reorganization or similar
proceeding, and the failure of the Company to so file shall not affect the
Guarantor’s obligations hereunder.  This is an unconditional guarantee of
payment and performance and not of collectibility, and one or more separate
actions may be brought and prosecuted against Guarantor to enforce this
Guarantee, irrespective of whether any action is brought against Parent or
Merger Sub or whether Parent or Merger Sub is joined in any such action or
actions, provided that Guarantor shall have the right to assert defenses that
Parent or Merger Sub may have to the payment of any Obligations under the terms
of the Merger Agreement, other than any such defense arising out of, due to, or
as a result of, the insolvency or bankruptcy of Parent or Merger Sub.  If any
payment by Parent or Merger Sub of the Obligations is rescinded or must
otherwise be returned for any reason whatsoever (other than pursuant to the
terms of the Merger Agreement or due to a breach of the Merger Agreement by the
Company), the Guarantor shall remain liable hereunder with respect to the
Obligations (plus any Prevailing Party Cost, as defined in Section 16 below) as
if such payment had not been made.
 

--------------------------------------------------------------------------------


 
3.           Changes in Obligations; Certain Waivers.


(a)           The Guarantor agrees that the Company may at any time and from
time to time, without notice to or further consent of the Guarantor, make any
agreement with Parent or Merger Sub for the extension, renewal, payment,
compromise, discharge, or release of any of the Obligations, in whole or in
part, or for any modification of the terms thereof or of any agreement between
the Company and Parent or Merger Sub without in any way impairing or affecting
this Guarantee.  The Guarantor agrees that the obligations of the Guarantor
hereunder shall not be released or discharged, in whole or in part, or otherwise
affected by (i) the failure of the Company to assert any claim or demand or to
enforce any right or remedy against Parent or Merger Sub with respect to the
Obligations; (ii) any agreement with Parent or Merger Sub with respect to (a)
any change in the time, place or manner of payment of any of the Obligations,
(b) any rescission, waiver, compromise, consolidation, or other amendment or
modification of any of the terms or provisions of the Merger Agreement or (c)
any other agreement evidencing, securing, or otherwise executed in connection
with any of the Obligations; (iii) any change in the corporate existence,
structure or ownership of Parent or Merger Sub; (v) any insolvency, bankruptcy,
reorganization, or other similar proceeding affecting Parent or Merger Sub; (vi)
the existence of any claim, set-off or other right that the Guarantor may have
at any time against Parent or Merger Sub, whether in connection with the Merger
Agreement, the Obligations, or otherwise; or (vi) the adequacy of any other
means the Company may have of obtaining repayment of any of the Obligations.


(b)           To the fullest extent permitted by law, the Guarantor hereby
expressly waives any and all rights or defenses arising by reason of any law
that would otherwise require any election of remedies by the Company. The
Guarantor waives promptness, diligence, notice of the acceptance of this
Guarantee and of the Obligations, presentment, demand for payment, notice of
non-performance, default, dishonor and protest, notice of any Obligations
incurred, and any and all other notices of any kind (except for notices to be
provided to Parent and Merger Sub in accordance with Section 9.1 of the Merger
Agreement), all defenses that may be available by virtue of any valuation, stay,
moratorium law, or other similar law now or hereafter in effect, any right to
require the marshalling of assets of Parent or Merger Sub with respect to any of
the Obligations, and all suretyship defenses generally (whether at law or in
equity), other than breach by the Company of this Guarantee.  The Guarantor
acknowledges that it will receive substantial direct and indirect benefits from
the transactions contemplated by the Merger Agreement and that the waivers set
forth in this Guarantee are knowingly made in contemplation of such benefits and
after the advice of counsel.


4.           No Waiver; Cumulative Rights.  No failure on the part of the
Company to exercise, and no delay in exercising, any right, remedy or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise by the Company of any right, remedy or power hereunder preclude any
other or future exercise of any right, remedy or power. Each and every right,
remedy and power hereby granted to the Company or allowed it by law or other
agreement shall be cumulative and not exclusive of any other, and may be
exercised by the Company at any time or from time to time.  The Company shall
not have any obligation to proceed at any time or in any manner against, or
exhaust any or all of the Company’s rights against, Parent or Merger Sub prior
to proceeding against Guarantor.
 
2

--------------------------------------------------------------------------------



 
5.           Representations and Warranties.  The Guarantor hereby represents
and warrants to the Company that:


(a)           the Guarantor has full power and authority to execute and deliver
this Guarantee and to pay and perform the Obligations;


(b)           the execution, delivery and performance of this Guarantee have
been duly authorized by all necessary corporate, partnership or limited
liability company action and do not contravene any provision of the Guarantor’s
charter, partnership agreement, operating agreement, or similar organizational
documents or any law, regulation, rule, decree, order, judgment, or contractual
restriction binding on the Guarantor or its assets;


(c)           all consents, approvals, authorizations, permits of, or filings
with and notifications to, any governmental authority necessary for the due
execution, delivery and performance of this Guarantee by the Guarantor have been
obtained or made, and all conditions thereof have been duly complied with, and
no other action by, and no notice to or filing with, any governmental authority
or regulatory body is required in connection with the execution, delivery or
performance of this Guarantee;


(d)           this Guarantee constitutes a legal, valid and binding obligation
of the Guarantor enforceable against the Guarantor in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, and (ii) general equitable principles (whether considered in a
proceeding in equity or at law); and


(e)           Guarantor has the financial capacity to pay and perform its
obligations under this Guarantee, and all funds necessary for the Guarantor to
fulfill its Obligations under this Guarantee are currently available to
Guarantor and shall remain available to the Guarantor for so long as this
Guarantee shall remain in effect in accordance with Section 8 hereof.


6.           Assignment.  The Guarantor may not assign or delegate, as
applicable, its rights, interests, or obligations hereunder to any other person
(whether by operation of law or otherwise) without the prior written consent of
the Company.  The rights of the Company under this Guarantee may not be assigned
without the prior written consent of Guarantor.


7.           Notices.  All notices, requests and other communications given or
made pursuant to this Guarantee shall be in writing (including facsimile
transmission) and shall be given as follows:
 
3

--------------------------------------------------------------------------------





 
If to the Guarantor:
     
Mill Road Capital, L.P.
382 Greenwich Avenue, Suite One
Greenwich, Connecticut 06830
Fax: (203) 621-3280
Attention:  Charles Goldman and Scott Scharfman
     
with a copy to:
     
Foley Hoag LLP
Seaport World Trade Center West
155 Seaport Boulevard
Boston, Massachusetts  02210
Fax:  (617) 832-7000
Attention:  Peter M. Rosenblum, Esq.
      If to the Company:       Rubio’s Restaurants, Inc.   1902 Wright Place,
Suite 300   Carlsbad, California 92008   Fax:  (760) 602-5193   Attention: 
Chief Financial Officer        with a copy to:       DLA Piper LLP (US)   2000
University Avenue   East Palo Alto, California 94303  
Fax: (650) 833-2001
Attention:  Diane Holt Frankle

 
or to such other address or facsimile number as the party entitled to receive
such notice may hereafter specify for the purpose.  All such notices, requests
and other communications shall be deemed received (a) on the date of delivery if
delivered personally, (b) on the date of confirmation of receipt of transmission
by facsimile transmission, or (c) on the date of confirmation of receipt if
delivered by an internationally recognized courier service.


8.           Continuing Guarantee.  This Guarantee shall remain in full force
and effect and shall be binding on the Guarantor and its successors and assigns
with respect to each Obligation until the Termination Time.


9.           Governing Law.  This Guarantee shall be governed by, construed, and
enforced in accordance with the laws of the State of Delaware applicable to
contracts executed in and to be performed in that State, without giving effect
to the conflict or choice of law provisions thereof that would give rise to the
application of the domestic substantive law of any other jurisdiction.  All
actions arising out of or relating to this Guarantee shall be heard and
determined exclusively in the Court of Chancery of the State of Delaware (or, in
the case of any claim as to which the federal courts have exclusive subject
matter jurisdiction, the federal court of the United States of America) sitting
in the State of Delaware.  Each of the Guarantor and the Company hereby (a)
irrevocably submits to the exclusive jurisdiction of any of these courts sitting
in the State of Delaware (and of the appellate courts therefrom) for the purpose
of any action arising out of or relating to this Guarantee, and (b) irrevocably
waives, and agrees not to assert by way of motion, defense, or otherwise in any
such action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the action is brought in an inconvenient forum, that the venue
of the action is improper, or that this Guarantee or the transactions
contemplated hereby may not be enforced in or by the above-named courts.
 
4

--------------------------------------------------------------------------------



 
10.           Waiver of Jury Trial.  EACH OF THE GUARANTOR AND THE COMPANY
HEREBY EXPRESSLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (A)
ARISING UNDER THIS GUARANTEE OR THE TRANSACTIONS CONTEMPLATED HEREBY, OR (B) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THIS GUARANTEE OR THE
TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH OF THE
GUARANTOR AND THE COMPANY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT THE OTHER PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF SUCH PARTY TO
THE WAIVER OF SUCH PARTY’S RIGHT TO TRIAL BY JURY.


11.           Counterparts.  This Guarantee may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same instrument.


12.           Entire Agreement.  This Guarantee and the Merger Agreement
constitute the entire agreement with respect to the subject matter hereof and
supersede any and all prior discussions, negotiations, proposals, undertakings,
understandings and agreements, whether written or oral, among Parent, Merger Sub
and the Guarantor or any of their respective affiliates, on the one hand, and
the Company or any of its affiliates on the other hand, with respect to such
subject matter only.


13.           Amendment.  This Guarantee may not be amended except by an
instrument in writing signed by the parties hereto.


14.           Severability.  If any term or other provision of this Guarantee is
invalid, illegal or incapable of being enforced by rule of law, or public
policy, all other conditions and provisions of this Guarantee shall nevertheless
remain in full force and effect.


15.           No Subrogation.  The Guarantor hereby unconditionally and
irrevocably waives and agrees not to exercise any rights that it may now have or
hereafter acquire against one or both of Parent and Merger Sub that arise from
the existence, payment, performance, or enforcement of the Guarantor’s
obligations under or in respect of this Guarantee or any other agreement in
connection therewith, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Company against one or both of Parent
or Merger Sub, whether or not such claim, remedy or right arises in equity or
under contract or any applicable law, including, without limitation, the right
to take or receive from one or both of Parent or Merger Sub, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Obligations and Prevailing Party Costs (as defined below), if
applicable, shall have been terminated, paid in full or, in the case of the
Obligations, fully provided for by the irrevocable deposit of immediately
available funds to the Exchange Fund described in Section 2.3 of the Merger
Agreement.  If any amount shall be paid to the Guarantor in violation of the
immediately preceding sentence at any time prior to the payment in full in cash
of the Obligations and Prevailing Party Costs, if applicable, such amount shall
be received and held in trust for the benefit of the Company, shall be
segregated from other property and funds of the Guarantor and shall forthwith be
paid or delivered to the Company in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to the
Obligations and Prevailing Party Costs, if applicable, whether matured or
unmatured.
 
5

--------------------------------------------------------------------------------



 
16.           Costs and Expenses.  In any action at law or suit in equity to
enforce this Guarantee or the rights of any of the parties hereunder, the
prevailing party in such action or suit shall be entitled to recover from the
non-prevailing party its reasonable and documented attorneys’ fees and all other
reasonable court costs and expenses incurred in such action or suit (“Prevailing
Party Costs”). The parties agree that the determination of who is the prevailing
party and the amount of such costs and expenses shall be made by the court in
any such action.


17.           Specific Performance.  The Guarantor agrees that irreparable
damage would occur if the Merger Agreement is not performed in accordance with
its terms, and accordingly, in addition to any other remedy available at law or
in equity, the Company shall be entitled to obtain an order requiring Guarantor
to cause Parent and Merger Sub to complete the closing of the transactions
contemplated by the Merger Agreement in accordance with the terms of the Merger
Agreement, if such completion is required by the terms of the Merger Agreement.




6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Guarantee has been duly executed under seal and
delivered by the Guarantor to the Company as of the date first above written.
 
 

  MILL ROAD CAPITAL, L.P.          
 
By:
Its: 
Mill Road Capital GP LLC
General Partner
            By: /s/ Scott P. Sharfman       Name: Scott P. Sharfman       Title:
Management Committee Director          





ACKNOWLEDGED AND AGREED:


RUBIO’S RESTAURANTS, INC.


By:
/s/ Dan Pittard  

 
Name: Dan Pittard

 
Title: President & Chief Executive Officer

 
7

--------------------------------------------------------------------------------


 